                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MARCOS RAYOS,

               Plaintiff,
                                                             CASE NO. 1:18-CV-1240
v.
                                                             HON. ROBERT J. JONKER
SHANE JACKSON, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 59) and Plaintiff’s Objections (ECF No. 61). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. The Court finds the Magistrate

Judge’s Report and Recommendation, which recommends denying Plaintiff’s motion for partial
summary judgment (ECF No. 39) and granting the motion for summary judgment filed by

Defendants Findley, Hoffman, and Trefil (ECF No. 44), factually sound and legally correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation in a persuasive way. The Report and Recommendation recommends summary

judgment primarily because there is no evidence in the record that Defendants Findley, Hoffman,

or Trefil had notice of the alleged protective activity. In his objections, Plaintiff ignores this key

point. None of Plaintiff’s objections change the fundamental analysis in this matter. Summary

judgment in favor of Defendants Findley, Hoffman, and Trefil is appropriate, for the very reasons

the Report and Recommendation details.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 59) is

APPROVED AND ADOPTED as the opinion of the Court.

         2.      Plaintiff’s Motion for Partial Summary Judgment (ECF No. 39) is DENIED.

         3.      Defendants Findley, Hoffman, and Trefil’s Motion for Summary Judgment (ECF

No.44) is GRANTED.

         4.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).

         This case is CLOSED.


Dated:        January 30, 2020                 /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
